AO 245B (Rev. 02!|8) Judginent in a Crirninal Case
Sheet l

UNITED STATES DISTRICT COURT

 

SOUTHERN District of OHIO
UNITED STATES OF AMERICA § JUDGMENT I.N A CRIMINAL CASE
v. )
§ Case Number: l:lScrlZé
Carl Miller § UsM Number; steele ~ O'vl
) Karen Savir, Esq.
) Defendant"s Attomey

THE DEFENDANT:
E pleaded guilty to count(s) 1 of an lnformation

l:] pleaded nolo contendere to count(s)

 

which was accepted by the court.

I:l was found guilty on count(s)

 

after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USC 641 Theft ofPublic Money 3/1/2016 l
The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to

the Sentencing Refonn Act of 1984.

[:I The defendant has been found not guilty on count(s)

 

l:l Count(s) l:l is l:l are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

Ftp.~;l ls, ama

Date of lmnosition of.lud£ment

M//M

’Sianature ofJudzze

Michael R. Barrett, United States District Judge

Name and Title of _lud e
/}1,,/ / 71 w/¢

Date /

AO 245B (Rev. 02!18) Judgment in a Criminal Case
Sheet 4_-Probation

Judgment-Pagt-: 2 of 6

DEFENDANT: Carl Miller
CASE NUMBER: l:lScr126

PROBATION

You are hereby sentenced to probation for a tenn of :

Count ]: three (3) years

MANI)ATORY CONDITIONS

l. You must not commit another federal1 state or local crime.
2. You must not unlawfully possess a controlled substance
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.
The above drug testing condition is suspended, based on the couit's determination that you pose a low risk of future
SubS[a[lCE abuS€. (’check ifapplicable)
You must cooperate in the collection of DNA as directed by the probation officer (check ifapph'cab!e)

- §
5. \:] You must comply with the requirements of the Sex Offender Registration and Notiflcation Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer1 the Bureau of Prisons, or any state sex offender registration agency in the location where you

reside, work, are a student, or were convicted of a qualifying offense. (check ijfappticahte)
|:] You must participate in an approved program for domestic violence (.:heck yappticabte)

6
7'. |:I You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check Jappltcabte)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

9

lf this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment
lO. You must notify the court of any material change in your economic circumstances that might affect your ability to pay rcstitution,

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2453 (Rev. 02/| 8) ludgment in a Crimina| Case

Sheet 4A _ Probation
.ludginent_Page 3 of 6

DEFENDANT: Carl Miller
CASE NUMBER: l:lScr126

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed1 report to the court about, and bring about improvements in your conduct and condition

l.

2.

ll.

12.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced1 unless the probation officer instructs you to report to a different probation office or within a different time frame
Af`ter initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

Yoi.i must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change ' '

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement ofticer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.1 anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization)1 the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvi`ew ofProbation and Snpervi`sed
Release Conditi'ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245B (Rev. 02/|8) Judgment in a Critninal Case
Sheet 413 _ Probation

 

.ludgment-Page 4 of 6
DEFENDANT: Carl Miller
CASE NUMBER: l:lScr126
ADDITI()NAL PROBATION TERMS
l) The defendant shall participate in the home detention with curfew component of the location monitoring program for a period of

six months The defendant shall be required to remain in his residence unless given permission in advance by the probation officer for
approved activities The defendant shall be monitored by the use of Radio Frequency (RF-cell unit) at the discretion of the probation
officer. The defendant shall abide by all of the requirements established by the probation office related to the use of this location
monitoring technology The defendant shall be responsible for any costs associated with the location monitoring program.*

2) The defendant must not incur new credit charges, or open additional lines of credit without the approval of the probation officer.

3) The defendant must provide the probation officer with access to any requested financial information and authorize the release of
any financial information The probation office may share financial information with the U.S. Attorney's Office.

* This requirement of Probation has been credited ot the Defendant from the time of his Plea on October 121 201 S.

AO 245B (Rev. 02/18} Judginent in a Criminal Case
Sheet 5 m Criminal Monetary Pena!ties

.ludgment ~ Page 5 of 6
DEFENDANT: Carl Miller

CASE NUMBER: 1:18cr126
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $94,378.32
l:l The determination of restitution is deferred . An Aniended Judgment in a Cri'mi'nal Case (AO245C) will be entered

until after such determination
§ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee Shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
U.S. Office of Personnel $94,378.32
Management

ATTN: Funds Managernent
1900 East Street, NW
Room 5478

Washington, DC 20415

TOTALS $ $ 94,378.32

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth clay after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

m The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:] the interest requirement is Waived for |:\ fin |:] restitution

|:| the interest requirement for I:l fine I:I restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. l 14-22.
** Findings for the total amount of losses are required under Chapters 109A, 1 10, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

AO 245]3 (RevA 02!18) .|udginenl iri a Criminal Case
Sheet 6 _ Schedule of Payments

Judgment _ Page 6 of 6

 

DEFENDANT: Carl Miller
CASE NUMBER: 1:13cr126

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A § Lump sum payment of $ 94,478.32 due immediately, balance due

§ not later than ,or
§ in accordance with § C § D, § E, or §Fbelow; or

B § Payment to begin immediately (may be combined with § C, § D, or § F below); or

C § Payment in equal (e.g., week!y. month!y, quarterly) installments of $ over a period of
(e.g., months or yenm), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D § Payment in equal (e.g., weekly monih.'y, quarterly) installments of S over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E § Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F § Special instructions regarding the payment of criminal monetary penalties:

While incarcerated, if the defendant is working in a non-UNICOR or grade 5 UNICOR job, he shall pay $25.00 per quarter
toward the special assessment obligation lf working in a grade 1-4 UNICOR job, he shall pay 50% of his monthly pay toward the
special assessment obligation Any change in this schedule shall be made only by order of this Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

§ Joint and Several

Defendant and Co-Defendant Names and Case Numbers (i`)icludi'ng defendant number), Total Amount1 Joint and Several Amount,
and corresponding payee, if appropriate

l:|

The defendant shall pay the cost of prosecution

E

The defendant Shall pay the following court cost(s):

§ The defendant shall forfeit the defendant’s interest in the following property to the United States.'

Payments shall be applied in the following order: (1) assessment (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest1 (6) community restitution (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

